IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-11162
                          Summary Calendar



UNITED STATES OF AMERICA,

                            Plaintiff-Appellee-Cross-Appellant,

versus


ERVIN EARL POWERS, JR.,

                            Defendant-Appellant-Cross-Appellee.

                         --------------------
            Appeals from the United States District Court
                  for the Northern District of Texas
                       USDC No. 3:98-CR-367-1-H
                         --------------------
                           November 2, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ervin Earl Powers, Jr., appeals from his convictions for

various counts of money laundering and mail fraud.      Powers

contends that the evidence was insufficient to sustain his

convictions for money laundering.    In particular, Powers argues

that there was no evidence of his involvement in the concealment

of funds.    We have reviewed the record and the briefs submitted

by the parties and find that the jury’s verdicts on the money

laundering counts were supported by the evidence and there was no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11162
                                 -2-

manifest miscarriage of justice.    United States v. Burns, 162
F.3d 840, 849 (5th Cir. 1998); United States v. Laury, 49 F.3d
145, 151 (5th Cir. 1995).   Accordingly, Powers’ convictions are

AFFIRMED.

      The Government cross-appeals, arguing that the district

court erred in failing to add two levels to Powers’ base offense

level for obstruction of justice under U.S.S.G. § 3C1.1.    The

record reveals that the district court failed to make a specific

finding of perjury and instead overruled the Government’s

obstruction of justice objection on policy considerations.      When

the government moves for an obstruction of justice enhancement,

the district court has an obligation to determine whether perjury

occurred.   United States v. Humphrey, 7 F.3d 1186, 1190 (5th Cir.

1993).   We therefore VACATE Powers’ sentence and REMAND to the

district court for a specific perjury finding and resentencing.

Id. at 1191.   If the district court finds that Powers did commit

perjury, it must impose a two-level enhancement to his sentence.

Id.